 Case 1:19-cv-06078-JMF Document 40-2 Filed 12/09/19 Page 1 of 6




                 AMERICAN
                 UNIVERSITY         COLLEGE OF MED I CI NE
                 a/ANTIGUA




                STUDENT H ANDBOOK
                    Spring 201,7




AUA   -   Spring 2017
    Case 1:19-cv-06078-JMF Document 40-2 Filed 12/09/19 Page 2 of 6




who applies for a visa will be granted one. There have been occasions when even students ofAUA
who follow our advice and recommendarions have been denied visas.



                                    ACADEMICSTATUS

GOODSIANDING

A   srudent remains   in good standing by complying wirh all   academic standards, policies, and
regularions established by AUA and by satisf,ing all financial obligarions ro rhe University or its
affiliated lender. A studenr is nor in good standing if they fall in the following categories: (1)
academic probation; (2) non-academic probation; or (3) not meeting financial obligations.


The Uniuersitl reterues the right to withhold seruius, tanruiptr dnd certifications from a stadcnt uho
ir not in good stdnd,ing.

SATISFACTORY ACADEMIC PROGRESS (SAP)

Satisfacrory Academic Progress (SAP) represents an acceptable level of performance in meeting
degree requirements wirhin specific time periods. It is used in both academic evaluation and
determination of financial aid eligibiliry.

AUA College of Medicine's curriculum consisrs of l0 semesters of academic coursework leading
to the degree of Doctor of Medicine (MD). There are rwo semesrers yarying from l0-20 weeks in
lengrh in each academic year. At the end of every semesrer, the Promotions Commitree evaluates
each student's academic proBress to ascertain if the student is making satisfactory academic
Progress towafd the MD.

The following criteria consrirure Satisfa.tory Acedemic Progres (SAP):

        1.     Completing the required courses of Semesters I-V in no more rhan seven (7)
               s€mesters and passing all coursework while on academic probarion;
        2.     Obtaining the minimum required cerrirying score on rhe Comprehensive Basic
               Science Exam and passing rhe USMLE Step 1 within the established period of
               eligibility;
        3.     Completing the Clinical Science component wirhin 120 weeks;
        4.     Completing rhe M.D. program in its entirety within 8l months or 6.75 calendar
               years ofattendance*;
        5.     For those students that have been readmitted, meering all condirions s€r forrh in
                readmission decision letter;
        6.     Maintaining good academic sranding.



AUA     Spring 2017
  Case 1:19-cv-06078-JMF Document 40-2 Filed 12/09/19 Page 3 of 6




For all snrdents who started their 4 coi€ rotation befor€ M ay 1 , 2076:
         The Comprehensive Clinical Science Examination can bc taken after complerion of rhe
           fifth core rotation.
           Regardless of the number of attempts to achieve a qualilying    score on the CCSE    prior to
           the date of this vcrsion of the Clinical Rorations Cuidelines, and subject ro rhe rime limirs
           ser fomh in AUA's policy for making Satisfactory Academic Progress as srated in AUA's
           Studenr Handbook, students will be alforded no more rhan five additional atremprs ar
           achieving a qualifring score on this exam. Students must achieve a quali$,ing score of 79
           on any of their first rhree arremprs or, if they have nor achieved a quali$,ing score on any
           of their first lhree arrempm, an 83 for rhe remaining tlvo artempts.
           Students who fail ro secure a qualifring score wirhin those five addirional artemprs or
           within the time limirs for making Satisfactory Academic Progress as ser fonh in AUA's
           Student Handbook are subiect ro dismissal.
           Students must sir Srep 2 CK within three months of achieving a qualiSing score on thc
           CCSE. Studenrs who fail to sit the Step 2 CK wirhin rhis rhree month window will be
           required to re-take the CCSE before they will be certified again for Step 2 CK. Please
           note that in that case, the toral number of attempts, after April 1,2017, cannot exceed
           five, which includes any previous attemprs. The requali$,ing score will be "S3"regardless
           oI numbe r o[ atremprs remaining.
           A student must receive a CCSE score and performance profile from the most recent exam
           prior to signing up for rhe nexr available CCSE exam as NBME does not allow sirring rhe
           CCSE in consecutive months.
           CCSE scores   will not hctor into any grade;   rhey serve as self-assessmenr and qualifring
           exams only.

For all snrdents who stafted or will stert their 4s core rctation on or aftcr May 1,2016:
         The Comprehensive Clinical Science Examination can be taken after complerion of rhe
         fifth corc rotation.
           The total number of atrempts ro achieve a qualilying score on the CCSE will be limited
           to five, subjecr ro rhe rime limirs ser forth in AUA's policy for making Satisfactory
           Academic Progress as srared in AUA's Student Handbook. Students musr achieye a
           qualifring score of 79 on any of rheir 0rsr rhree artempts or, if they have not achieved a
           qualili,ing score on any oftheir first three arremprs, an 83 for the remaining rwo arremprs.
           Studenrs who fail to secure a qualifring score within those five attemprs or within the
           time limits for making Sarisfactory Academic Progress as set lorth in AUA's Student
           Handbook are subject to dismissal.
   r       Srudenrs must sit Step 2 CK within rhree months of achieving a qualif,ing score on rhe
           CCSE. Students who fail to sit the Step 2 CK within this rhree monrh window will be
           required to re-rake rhe CCSE before they will bc cerrified again for Srep 2 CK. Please
           note that in rhar case, rhe rotal number of attempts cannor exceed five, which includes
           any previous artempts. The requalifring score will be "83"regardless of number of
           atte mprs remaining.

                                                                                                     52
AUA    -   Spring 2017
     Case 1:19-cv-06078-JMF Document 40-2 Filed 12/09/19 Page 4 of 6




PROMOTIONS COMMITTEE

All mattersrelated ro rhe promorion of srudents fall under rhe jurisdiction      of the Universiry's
Promotions Commimee, which is comprised of senior faculry.

The Promotions Committee Chair enacrs decisions made by the Promotions Committee. The
Committee's decisions may be appealed to the Appeals Committec which reviews the student's
appeal and submirs its recommendation to rhe Execuriye Dean for the final decision.

At the end of each semester, when all grades are final, the Promorions Committee reviews all
grades and eirher promotes those students who have nor failed a course or recommends academic
probation and/or dismissal ofstudents who have not passed all courses.

All official communicarion from rhe Office of the Registrar will be directed only to srudents'
AUA email accounts. The Promotions Commitree sends letters of dismissal ro rhe srudenr ar rhe
student's registered address. The O{fice of the Regisrrar sends grade repoms and lerrers regarding
course failures and academic probation (as email arrachmenrs) ro the student's registered AUA
email address. A srudenr is responsible for ensuring rhar his/her correcr mailing and email
addresses are regisrered wirh the Universiry.


Actions of the Promotions Commitree are linal unless modified on appeal.

APPEAIS COMMITIEE

If a student does not understand or is nor sarisfied with a Promotions Committee action, the
student has the right to appeal. The deadline for receipr of appeals is seven (7) calendar days after
grades or orher perrinenr information regarding the academic sranding of rhe studenr are
communicated ro rhe srudenr.

Re-test exams are not subject to an appeal. No srudent appeals will be entertained following rhe
re-test period. All appeals must be submirred for consideration, prior to rhe re-test period. Crades
posted following the re-tesr period are linal and not subject to appeal.


All   appeals must be forwarded   to the Appeals Commirtee using rhe electronic form arrached to
the official grade report. A student may also address procedural quesrions to the Committee using
the committee's email (appea.lspauamed.net). However, only appeals received using the required
form wiil be considered for acrion.

\{hile     processing the student appeal, the Committee may request additional information or an
interview. It is important that the studenr provide the current AUA email and phone contact
information in the appeal.


AUA    -   Spring 2017
   Case 1:19-cv-06078-JMF Document 40-2 Filed 12/09/19 Page 5 of 6




The Appeals Commitree looks for well-documented evidence ofexrenuating circumstances, illness
or family emergency during rhe semester. Post hoc documenrarion (a doctor's note detailing
sickness or illness during an examinarion) will be considered; however, rhis may nor be very
helpful if the documentation is dated after the date of the examination.

Note that, although the appeal is rcceived and managed by rhe Appeals Commirtee, acceprance or
denial will be decided upon by the Executive Dean only. The Commirtee receives and invesrigares
appeals, then forwards the appeal along wirh a recommendation to the Execurive Dean.


Depending on the rype of appeai, and based upon rhe case review, the Appeals Commitree makes
a recommendation to the appropriare Dean (see below), who is the sole arbiter rendering the final
decision.


The ffnal decision on the appeal will be communicared ro rhe srudenr by the l)ean's office in
writing. The decision of the Executive Dean is not subjec to further review and cannot be
appealed.



TYPES ofAPPEAI,S


A student has the right to appeal under the following circumstances or conditions:

Basic Sciencc


Grade Change Appea.ls
If a student  believes a grade was recorded   or calculated incorrectly,   he/she should submir an
appeal to the Appeals Commimee.


Appeal of Dismissal
If a student receives a letter of dismissal with rhe exceprion of those actions that are not eligible
for appeal, the student has the right to appeal.

Semester    M-X

Gnde Change Appcals
If a student believes a grade for a clinicd rotarion was calculated or recordcd improperly, he/she
should discuss the matter with the program director of the respecrive hospital site. If the student
feels that other than objective standards were used in rhe determination of his/her grade he/she
may appeal the grade to the Appeals Committee. The Appeals Commitree will review the case and
make a recommendation to the Executive Dean. who will make a final decision thar cannor he
appealed.
                                                                                                  70
AUA   -   Spring 2017
    Case 1:19-cv-06078-JMF Document 40-2 Filed 12/09/19 Page 6 of 6




StepI Appeals
A student who does not               pass Step   1 within 12 months from the end of the Basic Science
Integration Course and is dismissed, may appeal rhe dismissal to the Appeals Commirree. The
Appeals Commitree will review the case and make a recommendation ro the Executive Dean,
who will make a final decision that cannot be appealed.

A student who fails to pass Step I in rhree atrempts may be dismissed by the Promorions
Commitree and is ineligible to appeal the dismissal.

Appcal of Administmtive Withdrar.al
If a srudenr has been administrarively wirhdrawn from the Universiry ar any rime during their
sudies, the srudenr has the right to appeal ro the Appeals Committee.




                       MEDICAL UCENSURE in the UNITED STATES

Educational Commission for Foreign Medical Greduata (ECFMG)

The Educational Commission lor Foreign Medical Graduares (ECFMG) is the deffnitive agency
certifying the medical education of schools outside of rhe United States and Canada. ECFMG's
purpose is "to asses the readines of graduates of these schook" rc enter residency programs, and
requires strict adherence to the following:


            l.   Passing all parrs   of rhe USMLE (Step l, Step 2 CKandCS; and Step 3);
            2.   Satis!,ing the medical educarion credential documentarion requiremenr;
            3.   ECFMG certiffcarion in order to:
                 (a) start post-graduare medical rraining (residency);
                 (b) secure an initial license in the state in whi€h rhe residenry program is locared;
                 (c) secure an unrestricted license for practicing medicine in the U.S.

Application for USMLE Erams

Before applying for the USMLE Step               I   exam, srudents musr:
    r       Submit an Applicarion for ECFMG              Ce   nification
    r       Read the appropriate edirions oFthe ECFMG Information Booklet and
            the USMLE Bullerin of Information.

To apply for USMLE Step 1, Step 2 CK, and/or Step 2 CS, students will use
ECFMC's Interactive Web Applications (lVA). A complere applicarion consists of the on-line

                                                                                                         7'l
AUA     -   Spring 2017
